Citation Nr: 0814539	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for nasal 
congestion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to April 
1965. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO).  The RO assigned a noncompensable evaluation for nasal 
congestion effective from September 21, 2004.

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for April 2, 2008.  The 
veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The service-connected nasal congestion is manifested by 
intermittent nasal drainage, use of nasal inhaler and 50 
percent nasal obstruction in each nostril.  There is no 
objective evidence of greater than 50 percent nasal 
obstruction in both passages, or complete obstruction in one 
passage.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for nasal 
congestion have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.97 Diagnostic Code 
(Code) 6522 (2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in October 2004, the RO granted service 
connection for nasal congestion and evaluated it as zero 
percent disabling.  The veteran appealed that determination.  
Because the veteran appealed the RO's determination at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis 

The veteran asserts that the zero percent rating for nasal 
congestion does not accurately reflect its severity.  


On VA examination in December 1997, the veteran stated that 
he suffered from nasal congestion since 1961, while serving 
in Panama.  He denied any history of chronic or recurrent 
sinusitis or seasonal allergies and denied any history of 
nasal obstruction other than occasional congestion.  Physical 
examination was normal.  The examiner's diagnosis was a 
history of nasal congestion.

A review of the veteran's outpatient treatment records show 
that he uses inhalers to assist him in breathing.  The 
records from 2002 show that the veteran noted pressure in the 
region of the bridge of his nose and that occasionally his 
nose blocks off and he cannot breathe through his nose.  The 
nasal sprays help the veteran at these times.

The veteran received another VA examination in April 2005.  
The veteran reported increased congestion all year round.  
The veteran stated that he could not breathe through his nose 
and could not sleep at night.  The examiner noted a 50 
percent obstruction in each nostril.  There was no evidence 
of tenderness, purulent discharge or crusting.  The examiner 
diagnosed rhinitis.  

Medical records from May 2007 show that the veteran's 
breathing is "fine" and that he was not using his nasal 
spray because he has not refilled his prescription.  

The veteran's nasal congestion disability is rated under 
Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 
percent rating is warranted when there evidence of allergic 
or vasomotor rhinitis, without polyps and greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  In order to receive a 
rating of 30 percent under Diagnostic Code 6522, the evidence 
must show allergic or vasomotor rhinitis with polyps.  

The veteran's VA examination shows that the nasal congestion 
is manifested by 50 percent obstruction in each nasal 
passage.  There is no evidence of polyps, nor is there 
evidence of greater than 50 percent obstruction in both 
passages or complete obstruction in one passage.  A review of 
the veteran's medical records also does not provide evidence 
of polyps or of greater than 50 percent obstruction.  
Therefore, the veteran is not entitled to a compensable 
rating under Diagnostic Code 6522.

The Board has also considered the applicability of other 
Diagnostic Codes for rating the veteran's nasal congestion.  
The Board reviewed Diagnostic Codes 6502-6524, dealing with 
the respiratory system, however, the veteran does not show 
symptoms that would entitle him to a compensable rating under 
any of the other Diagnostic Codes.  Therefore, the veteran is 
not entitled to a higher rating under another Code.  

In this case, the Board finds no provision upon which to 
assign a higher rating for nasal congestion.  A preponderance 
of the evidence is against the veteran's claim for a higher 
initial rating for nasal congestion.  Since service 
connection has been in effect, the disability has been 
properly rated as zero percent disabling.  Therefore, the 
appeal is denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided two VCAA 
notice letters to the veteran in August 2002 and October 
2004, prior to the initial adjudication of the claim.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate a claim for service 
connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of August 2002 and October 2004 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007). 

Regarding Dingess/Hartman notice (degree of disability and 
effective date of the disability), the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date of the disability rating.  The 
Board finds that because a preponderance of the evidence is 
against the claim, any questions as to the appropriate 
effective date to be assigned is rendered moot.  The veteran 
has not been prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service medical records and VA 
treatment records.  VA also provided the veteran several VA 
examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial compensable rating for nasal 
congestion is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


